This is an action by W. F. Youngblood to recover damages growing out of two shipments of cattle over the lines of the Texas  Pacific Railway Company, the Missouri, Kansas  Texas Railway Company of Texas and the Missouri, Kansas  Texas Railway Company, in which judgment was recovered for the sum of $2693.56, apportioned amongst the defendants, and the two companies last named have appealed.
We sustain the contention that the court erred in not quashing the citation to these appellants because of defects in the returns thereon. The following is a copy of the sheriff's return:
"Came to hand on the 11th day of March, 1909, at ___ o'clock ___ m., and executed in Grayson County, Texas, by delivering to the within named defendant, in person, a true copy of this citation, together with the accompanying certified copy of the plaintiffs' petition, by delivering same to its agent, E. F. McCune, at the following times and places, towit:
                    Date          Time        Place, and Course Mil.
    Name      Month Day Year  Hour Min. P.M.    and distance C. H.
E. F. McCune  Mch.  12  '09    2   35  P.M.      Denison 10 Mi. N.

"I actually and necessarily traveled _____ miles in the service of this citation in addition to any other mileage I may have traveled in the service of other process in the same case during the same trip.
(Signed) "H. S. Rick, "Sheriff, Grayson County, Texas. "By G. E. Gibson, Deputy."
No inference can be indulged as to the identity of the defendant served since all of the defendants were named in the citation. Underhill v. Lockett, 20 Tex. 130; Stephenson v. Kellogg, 1 W.  W., section 542.
Most of the other assignments are answered by the suggestion that the shipments appeared to be interstate shipments of a character to fall within section 20 of the Federal Act of June 29, 1906 (Supplement 1907, Federal Statutes, Ann., page 178), making each carrier liable to the owner for any loss, damage, or injury to his property caused by it or any other common carrier over whose line such property may pass.
The requested charge summarily directing the jury that it was the duty of appellant Missouri, Kansas  Texas Railway Company to stop the cattle involved in the first shipment, for feed, water and rest at Parsons, Kansas, was correctly refused because there was evidence from which the jury might have found that the necessity for stopping the cattle at that place in obedience to statute was brought about by the negligence of appellant. Of course in that event appellant could not escape the damage incident to such delay. *Page 589 
We do not consider the assignment with reference to the absence of testimony as to the state of the market, because such proof may be easily supplied on another trial.
For the error discussed the judgment is reversed and the cause remanded.
Reversed and remanded.